DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 6, 8-11, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Pijnenburg et al. (WO 2016/023965) in view of Maistre (US 3620870).
Claim 1. Pijnenburg et al. discloses a method of making rods for use as aerosol-forming substrates in heated aerosol-generating articles (Page 1, lines 4-5), the method comprising the steps of providing a continuous sheet of aerosol-forming material and  crimping the continuous sheet of aerosol-forming material (Page 2, lines 28-32). In use, the continuous sheet of homogenised tobacco material 2 is drawn from the bobbin 4 
Pijnenburg et al. does not explicitly disclose that the surface of the second roller is formed for at least a portion thereof in a material having a hardness lower than the hardness of the material forming the surface of the first roller.
Maistre discloses a crimping operation using two rollers 61 comprising male and female diamond points 59. With certain materials, it is not necessary for the two rollers 61 to have a diamond pattern. One may be enough, preferably the male, if the other is made of a sufficiently resilient material to assume under pressure the shape of the roller having the projections, so that the sheet being crimped must conform to the diamond pattern (Column 6, lines 42-54).
Pijnenburg et al. further teaches that variation in the crimping depth may affect the manner in which the sheet is gathered, and may therefore influence the size of the channels through the rod and the cross-sectional porosity distribution. Thus, crimping 
Claim 6. Modified Pijnenburg et al. discloses that the second roller is made of a sufficiently resilient material to assume under pressure the shape of the roller having the projections (the second roller has a smooth surface until it is under pressure and assumes the shape from the first roller) (Maistre Column 6, lines 42-54).
Claim 8. Modified Pijnenburg et al. discloses that the sheet of aerosol forming material may be any suitable sheet material that can generate an aerosol when heated. In some embodiments the sheet of aerosol-forming material may be a sheet of tobacco material comprising tobacco and an aerosol former (Maistre Page 3, lines 25-30).
Claims 9, 10, and 11. Modified Pijnenburg et al. discloses that the method further comprises the steps of gathering the crimped continuous sheet of aerosol-forming material transversely relative to the longitudinal axis thereof, circumscribing the crimped and gathered continuous sheet of aerosol- forming material with a wrapper to form a continuous rod, severing the continuous rod into a plurality of discrete rods (Pijnenburg et al. Page 2, line 28 – Page 3, line 3).
Claim 14. Modified Pijnenburg et al. discloses that the crimping depth of the corrugations may be varied, and may be quantified as an amplitude of corrugation. This is effectively a measure of the distance that a pair of corrugation rollers overlap (distance between rollers) (Pijnenburg et al. Page 4, lines 5-13).


Claims 2, 3, and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Pijnenburg et al. (WO 2016/023965) in view of Maistre (US 3620870) and further in view of Gombash (US 2006/0053593).
Claims 2 and 3. Pijnenburg et al. in view of Maistre discloses the method of claim 1 but does not explicitly disclose wherein the portion of the first surface of the first roller is realized in metal. 
Gombash discloses an apparatus and process for opening filamentary tows, the opening system comprising two pairs of rollers. Upper roller 45 may be a smooth faced metal or a textured metal, preferably a textured metal roller. Lower roller 50 is a smooth faced rubber roller (Figure 1; [0017]; [0022]). The textured metal roller is grooved; threaded; ridged; helically threaded; parallel circular rings; parallel elliptical rings; embossed patterns; carved patterns, etc. (plurality of ridges) ([0024]; Figure 2). The smooth rubber faced rollers 50, 80 have a surface material selected from the group consisting of: polyurethane rubber or silicone rubber ([0025]).
Since Pijnenburg et al. and Maistre do not disclose a particular material from which the rollers are made (beyond Maistre’s disclosure of “a sufficiently resilient material” (Column 6, lines 42-54)), it would have been obvious to one of ordinary skill in 
Claim 13. Pijnenburg et al. in view of Maistre discloses the method of claim 1 but does not explicitly disclose wherein the hardness of a portion of the second surface of the second roller is between about about 70 and about 94 SHORE A at 25 degrees Celsuis. 
Gombash discloses an apparatus and process for opening filamentary tows, the opening system comprising two pairs of rollers. Upper roller 45 may be a smooth faced metal or a textured metal, preferably a textured metal roller. Lower roller 50 is a smooth faced rubber roller (Figure 1; [0017]; [0022]). The smooth rubber faced rollers 50, 80 have a surface material selected from the group consisting of: polyurethane rubber or silicone rubber ([0025]). The silicone rubber has a Shore A hardness of 40 to 90 ([0027]).
Since Pijnenburg et al. and Maistre do not disclose a particular material from which the rollers are made (beyond Maistre’s disclosure of “a sufficiently resilient material” (Column 6, lines 42-54)), it would have been obvious to one of ordinary skill in the art before the effective filing date that the rollers of modified Pijnenburg et al. may be made from crimping roller materials known in the art, such as the metal roller and rubber roller disclosed by Gombash. Since the range 40 to 90 SHORE A overlaps the claimed range of about 70 and about 94 SHORE A, a prima facie case of obviousness exists (MPEP 2144.05(I)).



Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Pijnenburg et al. (WO 2016/023965) in view of Maistre (US 3620870), Gombash (US 2006/0053593), and further in view of Wagner (US 6739024).
Claim 4. Pijnenburg et al. in view of Maistre and Gombash discloses the method of claim 3 wherein in the embodiments that use polyurethane rollers, the rollers may be solid polyurethane rollers or have polyurethane roller covers (Gombash [0025]), but does not explicitly disclose the material of the roller core upon which the roller cover is disposed, or specifically that the smooth surface rollers 50, 80 (second roller) include a portion made of metal in addition to the polyurethane rubber cover.
Wagner discloses a method and device for producing a non-woven web, wherein the web is passed through a roller stack comprising rollers 10a and 10b which are a positive and a negative roller such that protuberances such as strips and projections arranges on the surface of one of the rollers mesh with matching grooves and cavities on the surface of the opposite roller to give the web a texture (Column 2, lines 45-57). Wagner teaches that it is particularly advantageous to use rollers for the positive and negative rollers that include a metal core and whose roll sleeve surface is formed by a plastic coating of the roller core (Column 2, lines 61-64).
Since Wagner teaches a crimping roller made of a metal core having a roll sleeve surface is formed by a plastic coating (Column 2, lines 61-64), it would have been obvious to one of ordinary skill in the art before the effective filing date that the smooth surface rollers 50, 80 (second roller) of Modified Pijnenburg et al. may likewise be .


Claims 7 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Pijnenburg et al. (WO 2016/023965) in view of Maistre (US 3620870) and further in view of Wagner (US 6739024).
Claim 7. Pijnenburg et al. in view of Maistre discloses the method of claim 1 but does not explicitly disclose that the second roller includes a plurality of helical ridges.
Wagner discloses a method and device for producing a non-woven web, wherein the web is passed through a roller stack comprising rollers 10a and 10b which are a positive and a negative roller such that protuberances such as strips and projections arranges on the surface of one of the rollers mesh with matching grooves and cavities (plurality of helical ridges) on the surface of the opposite roller to give the web a texture (Column 2, lines 45-57).
Wagner teaches that the positive and negative roller configuration improves the texture of the resulting product (Column 2, lines 45-51). It is particularly advantageous to use rollers for the positive and negative rollers that include a metal core and whose roll sleeve surface is formed by a plastic coating of the roller core. Such a plastic sleeve can, in particular, be engraved by laser, whereby the roller may be quickly and cheaply provided with any type of pattern. Since an engraving laser may be very accurate and fully automated, the pattern can be applied with such high precision to the extent that it 
Claim 12. Pijnenburg et al. in view of Maistre discloses the method of claim 1 but does not explicitly disclose a value for the hardness of the surface of the first roller, or specifically that the hardness is between about 48 HRC and about 58 HRC.
Wagner discloses a method and device for producing a non-woven web, wherein the web is passed through a roller stack comprising rollers 10a and 10b which are a positive and a negative roller such that protuberances such as strips and projections arranges on the surface of one of the rollers mesh with matching grooves and cavities on the surface of the opposite roller to give the web a texture (Column 2, lines 45-57). The rollers of the roller pair can be made of metal. In particular, the metal for both rollers should possess the same Rockwell (HRC) hardness exceeding 50 HRC (Column 2, lines 58-60).
Since Wagner teaches a crimping roller made of metal having a Rockwell (HRC) hardness exceeding 50 HRC (Column 2, lines 58-60), it would have been obvious to one of ordinary skill in the art before the effective filing date that the first roller of Modified Pijnenburg et al. may be constructed of a metal having a Rockwell (HRC) hardness exceeding 50 HRC, since selection of a known material based on its suitability for its intended use supports a prima facie obviousness (See MPEP §2144.07). .

Allowable Subject Matter
Claim 5 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  Gombash and Wagner both disclose a roller comprising a metal (or other material) core with a roll sleeve surface formed by a plastic coating or rubber cover (first layer) (Gombash [0025]) (Wagner Column 2, lines 61-64). However, neither Gombash nor Wagner disclose that the rubber cover/plastic coating has a second additional layer of material applied thereon such that the roller comprises a surface having a first and second layer of material.

Response to Arguments
Applicant's arguments filed 9/27/21 have been fully considered but they are not persuasive. Applicant’s arguments concern claim amendments that are addressed in the rejections above.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Katherine A Will whose telephone number is (571)270-0516. The examiner can normally be reached Monday-Friday 10:00AM-6:00PM(EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Wilson can be reached on (571)270-3882. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/KATHERINE A WILL/Examiner, Art Unit 1747                                                                                                                                                                                                        
/Michael J Felton/Primary Examiner, Art Unit 1747